In a proceeding to validate petitions designating petitioner-respondent as the candidate of the Taxpayer Party in the general election to be held on November 5, 1974 for the public office of Councilman of the Town of New Castle, the appeal is from so much of a judgment of the Supreme Court, Westchester County, entered October 18, 1974, as (1) overruled the determination of the respondent Board of Elections that the designating petitions are invalid .in certain respects and (2) determined that signatures on the designating petitions which were not accompanied by an indication of any election district or town residence at the last preceding general election were valid. Judgment affirmed insofar as appealed from, without costs. No opinion. Latham, Acting P. ,J., Shapiro, Christ, Benjamin and Munder, JJ., concur.